Order filed, February 18, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-14-01020-CV
                                 ____________

MARIANO DIAZ, INDIVIDUALLY AND A/N/F OF MARIANO DIAZ II, A
                  MINOR CHILD, Appellant

                                          V.

      KEVIN JOHNSON, JOHN EDWARD JOHNSON, JOHNNIE M.
          WILLIAMS, AND JOE ORAN WILLIAMS, Appellee


                   On Appeal from the 405TH District Court
                           Galveston County, Texas
                      Trial Court Cause No. 13-CV-0009


                                      ORDER

      The reporter’s record in this case was due February 17, 2015. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Cylena Korkmas, the substitute court reporter, to file the record
in this appeal within 30 days of the date of this order.

                                   PER CURIAM